Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/473,400, filed 9/13/2021, which is a continuation of application 16/654,895, filed 10/16/2019, now U.S. Patent No. 11,261,661.
Claims 1-18 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2021 and 12/16/2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “225” has been used to designate both a center support bearing(see para. [0032] and Fig. 7D) and a rod(see Figs. 9A and 9B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of a Trademark should be avoided(see para. [0034]).  
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hennequin(4,475,580; cited on PTO 892).
Hennequin discloses a roller blind system comprising a blind and a shade band(11/12) supporting the shade fabric(blind, see abstract) and a lock(26, see Figs. 5-6), wherein the lock is configured to restrict the first shade band from unrolling(see column 4, lines 53-58, the stoppage of the beads stops the unrolling of the band).
Regarding claim 3, Hennequin discloses the system of claim 10, wherein the lock(of Hennequin) includes a first opening(34) that allows rotation of the first shade band(34 allows the beads to go therethrough and therefore allows for the rotation of the band) and a second opening(33) that restricts rotation of the first shade band(33 restricts the beads from going therethrough and therefore restricts the rotation of the band).
Regarding claims 4-5, Hennequin discloses the system of claim 10, wherein the lock is a slide lock(the beads slide along the lock and is therefore considered a slide lock) that includes a first opening(34) that allows rotation of the first shade band and a second opening(33) that restricts rotation of the first shade band.
Regarding claims 6-7, Hennequin discloses the system of claim 10, wherein the first shade band(12) included a first support connector(24, see Fig. 1) with a flat side(see Fig. 2).

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Gogel(7,047,774; cited on PTO 892).
Gogel discloses a system comprising a blind and a shade band(see Fig. 7 for rolling door 74) and a lock(20, see Fig. 2), wherein the lock is configured to restrict the first shade band from unrolling(locking the lock keeps the  door closed and therefore restricts unrolling of the band meeting the functional claim limitation).
Regarding claim 4, Gogel discloses the system of claim 10, wherein the lock is a slide lock(the key slides in the lock and is therefore considered a slide lock).
Regarding claims 6-7, Gogel discloses the system of claim 10, wherein the band includes a first support connector(key, see Figs. 5-6, the key is considered part of the system with the band and meets the functional claim limitation) having a flat side(see Figs. 5-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequin.
Hennequin discloses the system of claim 1, wherein the unrolling is in response to a clutch system being removed in a multi-banded system(the system of Hennequin does not have a clutch and is considered to meet the functional claim limitation).
Hennequin lacks the use of multiple bands.
It would have been well within the purview of a skilled artisan to have provided multiple bands in the system by duplicating the parts and used the lock to prevent unrolling of the band given the intended use of the system and design requirement thereof. 
Regarding claim 9, Hennequin discloses the system of claim 1, wherein the first shade band(12) includes a first connector(21), and wherein the lock includes a second opening(34) having a circular shape such that the connector can rotate within the opening to allow rotation of the first support connector within the opening.
Hennequin discloses the opening(34) sufficient to allow an freely rotatable object(21) having a circle shape therethrough but lacks the openings specifically a circle and the connector rotating within the circle.  
The specific shape of the opening is considered a feature best determined by a skilled artisan give the intended use of the system and design requirement thereof. 
The connector(21) is on a cord 20 freely rotatable and is capable of rotating in the opening.  Therefore, the connector is considered to rotate within the opening and meet the claim limitation.    

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gogel.
Gogel discloses the system of claims 1 and 6-7), and wherein the lock(20) includes a first opening(see Fig. 2) that is in the form of a rectangle such that a first side of the rectangle interfaces with the flat side of the connector, but lacks the interface specifically restricting rotation of the connector.
It is well known the in the lock art to provide the lock with a ninety degree rotation to lock the device from an unlocked position and a ninety degree rotation to unlock the device from the locked position with the rotation restricted in other directions of rotation.
Therefore, the lock of Gogel restricted from movement would have been an obvious design feature best determined by a skilled artisan given the intended use of the system, and design requirements thereof.     

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hennequin in view of Daus(U.S. Pat. Appl. Publ. 2009/0108245; cited on IDS filed 12/16/2021).
Hennequin discloses the system of claim 1, wherein the shade fabric(2) is wrapped around a first shade band, but lacks the mechanism engaged by a slip plate. 
Duas discloses a window shade system(see Fig. 2) comprising a slip plate(48) engaged with a drive mechanism(28 or 24, 52, 54, the plate 48 ), wherein the drive mechanism rotates forward in response to the slip plate disengaging from the drive mechanism(see para. [0024]), the drive mechanism includes at least one of a sun gear, a brake hub, a planetary carrier, a bearing shaft, a drive hub, a tube adapter and a shade tube(see para. [0024]), the drive mechanism rotating forward does not affect the relationship between a bead stop location and a resulting hembar position(the plate is independent of the bead and any hembar and meets the claim limitation), and a sprocket(56) having a back wall that engages with an element(58) that is concentric with a sun gear(60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of Hennequin with a drive mechanism, such as disclosed by Duas, in order to have controlled the rolling and unrolling of the fabric.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hennequin in view of Shevick(cited on PTO 892).
Hennequin discloses the system of claim 1, but lacks the first shade band including a first support connector, wherein the first support connector is configured to retract to allow removal of the first shade band.
Shevick discloses a window covering having a shade band(14, 16, see Fig. 1) and a support connector(40, 50) is configured to retract to allow removal of the first shade band(member 50 retracts from the wall and allows the band to be removed meeting the functional claim limitation).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of Hennequin with a removal device, such as disclosed by Shevick, in order to have controlled the installation and removal of the system given the intended use of the system and design requirements thereof.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequin in view of Shields(3,730,469; cited on PTO 892).
Hennequin discloses the system of claim 1, but lacks the use of an adjusting arm and screw.
Shields discloses a window shade system comprising: 
at least one of a support connector or a first shade band(19); 
an adjustment arm(16) having a first portion, a middle portion(39) and a second portion, wherein the middle portion(39) of the adjustment arm(16) engages at least one of the support connector or the first shade band(19, see Fig. 1); and 
an adjustment screw(17) engaging a first portion of the adjustment arm(see Fig. 1), wherein in response to turning the adjustment screw, the adjustment arm is configured to rotate and adjust at least one of the support connector or the first shade band(the orientation of the arm is such that the arm is capable of rotating and meets the functional claim limitation).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of Hennequin with an adjustment device, such as disclosed by Shields, in order to have been able to adjust the system given the intended use of the system and design requirements thereof.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hennequin in view of Jang(9,850,704; cited on IDS filed 9/13/2021).
Hennequin discloses the window shade system of claim 1 but lacks the use of a hem bar at a bottom of the shade. 
Jang discloses a window shade system comprising: 
a shade fabric(2) with a first portion(top portion of 2) and a second portion(bottom portion of 2); 
a rod(10/20, see Fig. 5a and b) that includes the second portion of the shade fabric rolled around the rod(see column 3, lines 49-50, and Fig. 5a and b); and 
a hembar(30, 40, see Fig. 5a and b) engaging the rod within the hembar, wherein turning the rod(10) adjusts a position of the hembar relative to the fabric(see column 3, line 62 thru column 4, line  and Fig. 5a and b).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of Hennequin with a hembar, such as disclosed by Jang, in order to have provided an easily useable blind.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-14 of copending Application No. 17/473,682(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a window shade system comprising a first shade band and a lock, wherein the lock is configured to restrict the first shade band from unrolling(see claim 1 of the application and claim 10 of ’682), the lock includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band see claim 3 of the application and claim 11 of ’682), the lock is a slide lock(see claim 4 of the application and claim 12 of ’682), the lock is a slide lock that includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band(see claim 5 of the application and claim 13 of ’682), the first shade band includes a first support connector(see claim 6 of the application and claim 14 of ’682) and the system comprising a shade fabric coupled to the first shade band, wherein the shade fabric has a first portion and a second portion; a rod that includes the second portion of the shade fabric rolled around the rod; and a hembar engaging the rod within the hembar, wherein turning the rod adjusts a position of the hembar relative to the fabric(see claim 18 of the application and claim 1 of ’682).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-6 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-17 of copending Application No. 17/473,502(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a window shade system comprising a first shade band and a lock, wherein the lock is configured to restrict the first shade band from unrolling(see claim 1 of the application and claim 14 of ‘502), the lock includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band see claim 3 of the application and claim 15 of ’502), the lock is a slide lock(see claim 4 of the application and claim 16 of ’502), the lock is a slide lock that includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band(see claim 5 of the application and claim 17 of ’502), the first shade band includes a first support connector(see claim 6 of the application and claim 1 of ’502).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-6 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-18 of copending Application No. 17/473,599(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a window shade system comprising a first shade band and a lock, wherein the lock is configured to restrict the first shade band from unrolling(see claim 1 of the application and claim 14 of ‘599), the lock includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band see claim 3 of the application and claim 15 of ’599), the lock is a slide lock(see claim 4 of the application and claim 16 of ’599), the lock is a slide lock that includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band(see claim 5 of the application and claim 17 of ’599), the first shade band includes a first support connector(see claim 6 of the application and claim 1 of ’599), and an adjustment arm having a first portion, a middle portion and a second portion, wherein the middle portion of the adjustment arm engages at least one of the support connector or the first shade band; and an adjustment screw engaging a first portion of the adjustment arm, wherein in response to turning the adjustment screw, the adjustment arm is configured to rotate and adjust at least one of the support connector or the first shade band(see claims 16-17 of application and claim 1 of ‘599).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 17-20 of U.S. Patent No. 11,261,661 in view of Hennequin. 
‘661 discloses a window shade system  comprising a drive mechanism, and wherein the drive mechanism is engaged by a slip plate, wherein the drive mechanism rotates forward in response to the slip plate disengaging from the drive mechanism, but lacks the system specifically having a shade fabric wrapped around a first shade band and a hem bar.
Hennequin discloses the system as discussed above.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the drive mechanism and slip plate of ‘661 with a lock, such as disclosed by Hennequin, in order to have provided an easily useable blind.
Regarding claim 11, ‘661 discloses the system of claim 1, further comprising: a bracket having a first side and a second side; a drive shaft having a first portion that extends from the first side of the bracket and a second portion that extends from the second side of the bracket; the drive mechanism received by the drive shaft; a chain around a sprocket of the drive mechanism; a first shade band supporting the shade fabric and engaged with the first portion of the drive shaft; and a second shade band engaged with the second portion of the drive shaft(see claim 17 of ‘661).
Regarding claim 12, ‘661 discloses the system of claim 11, wherein the first portion of the drive shaft controls a first drive hub that rotates the first shade band and the second portion of the drive shaft controls a second drive hub that rotates the second shade band(see claim 18 of ‘661).
Regarding claim 13, ‘661 discloses the system of claim 11, wherein in response to the chain being pulled, rotational force is transferred to the first shade band on the first side of the bracket and to the second shade band on the second side of the bracket(see claim 19 of ‘661).
Regarding claim 14, ‘661 discloses the system of claim 11, wherein the sprocket drives in parallel the first shade band and the second shade band(see claim 20 of ‘661).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finch(4,921,033) discloses a shade system with a band(10) and a slide lock(60) to restrict unrolling of the band.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/